Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance: 
The prior art fails to teach or clearly suggest the claim 1 and claim 15 limitations including formula (1)

    PNG
    media_image1.png
    434
    622
    media_image1.png
    Greyscale


Jung et al. (PG Pub. No. US 2007/0003861 A1) teaches a protective film comprising a polymer and a solvent (¶¶ 0025-0026), including mole fractions of three monomer units.  However, Jung fails to teach the monomer units comprise at least one of a substituted or unsubstituted C6 to C30 linear or cyclic hydrocarbon group, as required by claims 1 and 15.

In light of these limitations in the claims (see ¶¶ 0009-0010 of the instant specification), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894